          Case 1:20-cv-07045-ER Document 19 Filed 12/22/20 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


PT AURORA INDONESIA TRADING and
JIN MAA TRADING LIMITED,                              ECF Case

               Plaintiffs,
                                                      Civil Case No. 20 Civ. 07045 (ER)(JLC)
                       v.

USARM GROUP, LLC,

               Defendant.


         PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO DEFENDANT


       PLEASE TAKE NOTICE that, under Rules 26(b) and 33 of the Federal Rules of Civil

Procedure, Plaintiffs PT Aurora Indonesia Trading and Jin Maa Trading Limited (collectively,

“Plaintiffs”) through their attorneys, The Schutzer Group, PLLC, hereby demand that Defendant

USARM Group, LLC (“Defendant”) provide to the aforesaid attorneys the following documents

and information:

                                          DEFINITIONS

A.     “Plaintiffs,” means individually and/or collectively PT Aurora Indonesia Trading

(“Aurora”) and Jin Maa Trading Limited (“Jin Maa”), including any present or former agents,

officers, directors, representatives, or employees.

B.     “Defendant” means USARM Group, LLC (“USARM”), including any present or former

agents, officers, directors, members, representatives, or employees.

C.     “Defendant” “you” and “yours” refers collectively to USARM, including any present or

former agents, officers, directors, members, representatives, or employees.
         Case 1:20-cv-07045-ER Document 19 Filed 12/22/20 Page 2 of 13




D.      “Communication” means every manner of transmitting and receiving facts, information,

opinions and thoughts, whether orally, by document, writing, or copy thereof, or otherwise.

E.     “Verified Complaint” means the Verified Complaint in this action.

F.     “Affirmative Defenses” shall mean the Affirmative Defenses made by Defendant in

Defendant’s Amended Verified Answer in this action (ECF # 16),

G.     “Counterclaim” shall mean the Counterclaim asserted by Defendant in Defendant’s

Amended Verified Answer in this action (ECF # 16).

H.     “Document” is to be interpreted in the broadest and most inclusive sense and shall mean

and include, but not be limited to, the following items, whether written, printed, typed, recorded,

however produced or reproduced, whether by hand or by mechanical, electronic or other means,

whether filed or stored in any computer system or data storage or retrieval system, whether sent

or received or neither, and including all originals, masters, drafts and any additional copies

bearing notations or marks, namely: all memoranda, reports, financial reports, notes, transcripts,

letters, envelopes, telegrams, cables, telex messages, correspondence or memoranda of

correspondence, including intracompany and intra party correspondence or telegrams, reports,

summaries, minutes, transcripts or records of telephone conversations or interviews, tabulations,

studies, analyses, evaluations, projections, work papers, statements, accountants’ work papers,

summaries, opinions, statistical records, journals, desk calendars, appointment books, dairies,

financial records, lists, comparisons, questionnaires, surveys, charts, graphs, bulletins, notices,

instructions, manuals, guarantees or warranties, agreements, reports or summaries of

investigations, opinions or reports of experts or consultants, public announcements, press

releases, contracts, agreements, banking records, business records, sales records, royalty
          Case 1:20-cv-07045-ER Document 19 Filed 12/22/20 Page 3 of 13




statements, manufacturing reports, powers of attorney or letters of consent, books of account,

statements, bills, checks, or any other information containing paper, writing or physical thing.

I.     “Concerning” means relating to, referring to, describing, evidencing, or constituting.

J.      “Person” shall refer to a natural person, partnership, corporation, incorporated

association, joint venture, or any governmental or other legal entity.

K.     “Identify”, “identification”, or “identity” shall mean to provide the following

information:

       (1)     When used with reference to a natural person, state his or her full name and

       present or last-known business and residential address, his or her last-known or present

       business affiliation, and his or her position and business affiliation at the time of the

       transaction, occurrence, event, happening, or matter in question;

       (2)     When used with reference to any entity other than a natural person (e.g.,

       corporation, partnership, joint venture, or association) state:

                (a) its full name;

                (b) the address of its principal place of business; and

                (c) its organization form and its purposes, primary business, or activities;

       (3)     When used with reference to an oral or written communication:

               (a) state the place at which the date on which such oral or written

               communication occurred;

               (b) identify each person making such oral or written communication, the person

               to whom it was made, and each other person who was present (in person or by

               telephone) when it was made;
           Case 1:20-cv-07045-ER Document 19 Filed 12/22/20 Page 4 of 13




                 (c) state the subject and the substance of such oral or written communication;

                 and

                 (d) identify any document that relates or refers to each such communication or

                 that was prepared or made during the course thereof or a consequence thereof.

L.      Each reference to any party or corporate entity shall mean and include that party or

corporate entity and all directors, officers, employees, attorneys, agents, representatives, and all

persons acting or purporting to act on its behalf.

M.      The connective “and” and “or” shall be construed either disjunctively or conjunctively as

necessary to bring within the scope of this document request all responses that might otherwise

be construed to be outside of its scope.

N.      The use of the singular form of any word includes the plural and vice versa.

O.      All words and phrases shall be construed in accordance with normal custom and usage in

the industries or field of commerce to which they apply.

                                           INSTRUCTIONS


1. You must answer these interrogatories to the extent all of the information is or

may be available to you, or to any person (including, but not limited to, employee,

agent, expert, accountant, or attorney) who is acting or has acted on your behalf.

2. These interrogatories are continuing in nature. Responses that you later learn are

inaccurate or incomplete are to be reasonably and promptly supplemented (without

further request by Defendants' attorneys), by means of supplemental answers,

with all additional responsive      information and/or corrections to previously-

provided information that may become known to you or your attorneys prior to

the trial of this action.
          Case 1:20-cv-07045-ER Document 19 Filed 12/22/20 Page 5 of 13




3. You must answer each interrogatory separately and fully, in writing and under

oath, unless it is objected to. Each answer shall first set forth verbatim the

interrogatory to which it is responsive. If you object, the objection shall be stated

with specificity, and you shall answer to the extent the interrogatory is not

objectionable.

4. If any form of privilege is claimed with respect to any request herein, set forth

each and every fact upon which the privilege is based, including sufficient facts

for the court to make a full determination of the validity of the privilege. At a

minimum, you must set forth the following:

       a. The reason for withholding the oral communication, document, or

       tangible thing;

       b. If the item being withheld is a document or tangible thing, a brief

       description of the item, including, as applicable:

                 i. the date of the document;

                 ii. the number of pages, attachments and appendices;

                 iii. the names of its author(s), or preparer(s) and an identification by
                 employment and title of each such person;

                 iv. the name of each person who was sent, shown or blind or carbon
                 copied the document, or has had access to or custody of the
                 document, together with an identification of each such person;

                 v. the present custodian;

                 vi. the subject matter of the document, and in the case of any
                 documents concerning a meeting or conversation, identification of
                 such meeting or conversation.

       c. If the item being withheld is information about an oral communication,
          Case 1:20-cv-07045-ER Document 19 Filed 12/22/20 Page 6 of 13




        a brief description of the communication, including:

                i. the date of the oral communication;

                ii. the name, address, title, and occupation of each of the participants in any
                such oral conversation;

                iii. A description of each such oral conversation which is sufficient
                to identify the particular conversation without revealing the
                information for which the privilege is claimed; and

        d. Each and every fact or basis on which you claim any such privilege or

        other ground of non-disclosure.


5. If, after reasonable and thorough investigation, using due diligence, you are

unable to answer any interrogatory, or any part thereof, on the grounds of lack of

information available to      you, specify in full and complete detail why the

information is not available to you and what has          been done to locate such

information. In addition, specify what knowledge or belief you have concerning

the unanswered portion of any interrogatory and set forth the facts upon which

such knowledge or belief is based.

6. Where an interrogatory does not specifically request a particular fact, but where

such fact or facts are necessary to make the answer to said interrogatory either

comprehensible, complete or not misleading, you must include such fact or facts as

part of said answer and said interrogatory shall be deemed specifically to request

such fact or facts.

7. When statements of factual information are requested, such requested

information includes the production of all formal and informal documentation

which explains, clarifies, describes or in any way relates to the requested statement

of factual information.
          Case 1:20-cv-07045-ER Document 19 Filed 12/22/20 Page 7 of 13




8. With regard to any document that is supplied in an answer to any interrogatory,

indicate the interrogatory or interrogatories to which said document is responsive.

9. With respect to any responsive document or partial document that at one time

was, but is no longer, in your possession, custody or control, state:

        a. The type of document;
        b. The subject matter and contents of the document;
        c. The author of the document;
        d. Each person to whom the original or a copy of the document was sent;
        e. The date on which the document was prepared or transmitted;
        f. The date on which the document was lost or destroyed and, if destroyed, the condition
        of and reasons for such destruction and the persons requesting and performing the
        destruction.
10. Whenever necessary to ensure completeness or accuracy, to make the request

inclusive rather than exclusive, and/or to bring within the scope of the

specification responses that might otherwise be construed to be outside the scope:

        a. The singular shall include the plural and vice versa;
        b. The masculine shall include the feminine and vice
        versa;
        c. The use of a verb in any tense shall be construed as the use of the verb
        in all other tenses;
        d. "Each" shall include "every" and vice versa;
        e. "And" shall include "or" and vice versa;
        f. "Any" shall include "each" and vice versa; and
        g. "Any" shall include "all" and vice versa.

11. Along with the answer to each numbered interrogatory, identify each person

who participated in or supplied information with respect to the preparation of the

response to such interrogatory, specifying whether each such person supplied

relevant information, participated in the preparation of the response, or both. If the

response to any interrogatory contains information supplied by more than one

person, specify the particular information supplied by each person. In addition,

specify whether the information supplied by each such person is based on first-
         Case 1:20-cv-07045-ER Document 19 Filed 12/22/20 Page 8 of 13




hand knowledge as to the matters contained in such answers and, if not, the

manner in which he or she acquired such information.

                           INTERROGATORIES

1. Concerning communications with the Plaintiffs during all times relevant to the

allegations set forth in the Answer and/or the Counterclaim, identify:

       a) each date and time of all communications;

       b) the individual(s) who made such communications on your behalf; and

       c) the individual(s) with whom you communicated.

2. Identify and describe the substance and purpose of all communications identified in your

response to the preceding interrogatory.

3. Concerning your performance under any agreements and/or addendums

between you and Plaintiffs, identify:

       a) all acts by you allegedly constituting performance;

       b) the date on which you rendered such performance; and

       c) the nature and extent of such performance.


4. With respect to each and every measure of damages sought in the Counterclaim, identify:

       a) the total amount of each category of damages you claim resulting from the alleged

           acts or omissions of Plaintiffs in this case;

       b) the alleged acts, actions or omissions of Plaintiffs or its agents that gave rise to such

           damages;

       c) how you calculated this figure, including, but not limited to, any per diem figure

           used; and

       d) all documents or oral communications, and all persons having knowledge of and/or
          Case 1:20-cv-07045-ER Document 19 Filed 12/22/20 Page 9 of 13




           who might testify, concerning your claim for damages and the calculation of the

           same. As to each such person so identified, describe fully his or her knowledges.

5. Identify each and every financial expense or loss you allegedly incurred as a result of any

alleged acts or omissions of Plaintiffs, including:

       a) the nature, character, or type of financial expense or loss;

       b) the date or period over which the financial expense or loss was or is expected to be

       incurred;

       c) the amount of the financial expense or loss; and

       d) how the financial expense or loss was calculated.


       6. Identify in specific detail the mathematical basis for the total amount of

damages being claimed by you, stating how you arrived at this figure and:

            a) whether you used a mathematical per diem or per week or per month

                 figure in calculating any component of damages and, if so, the

                 figure used and for what period;

            b) the length of time for which damages are claimed; and

            c) the amount of damages claimed.

       7. With respect to each and every measure of damages sought, identify and

itemize each and every cost that has been, or with reasonable certainty will be,

replaced or indemnified, in whole or in part, from any collateral source. Identify

each such collateral source replacing or indemnifying any economic loss and

identify all documents evincing the replacement or indemnification of any

economic loss.

       8. Identify each and every person with whom you have communicated, or
           Case 1:20-cv-07045-ER Document 19 Filed 12/22/20 Page 10 of 13




attempted to communicate, concerning the allegations in or facts underlying the

Complaint and/or the Counterclaim.

          9. Identify all persons from whom you or anyone acting on your behalf has

obtained any oral or written statement, account, report, affidavit, declaration,

memorandum or testimony concerning the allegations in or facts underlying the

Counterclaim, any defenses to the Complaint, or any other aspect of this

litigation. If any such statement is written, produce a copy or, if not within your

possession or control, identify the person in possession, custody or control of the

statement.

          10. Identify each and every person that you intend to or may call as a

witness at the time of trial in this action.

          11. Describe the basis for Defendants’ denial of any allegations in the Complaint which

Defendant has denied.

          12. Identify all Documents supporting Defendant’s denial of the allegations in the

Complaint.

          13. Identify all Documents supporting the affirmative defenses asserted by Defendant in

the Answer.

          14. Identify all Documents supporting the allegations asserted by Defendant in the

Counterclaim.

          15. Identify all Persons having knowledge or information relevant to the subject matter of

the Action.

          16. Identify all Persons possessing Documents relevant to the subject matter of the

Action.
         Case 1:20-cv-07045-ER Document 19 Filed 12/22/20 Page 11 of 13




       17.     Identify all Documents in your possession or under your custody or control, or

that of your affiliates or agents, relevant to the subject matter of the Action.

       18.     Identify all Documents of which you are aware in the possession or under the

custody or control of others relevant to the subject matter of the Action.

       19.     Identify the factual basis for your assertions in Defendant’s Second Affirmative

Defense that Plaintiffs forced Defendant to sign an Addendum.

       20.     Identify the factual basis for your assertions in paragraph 13 of the Counterclaim

that the contract between Defendant and Jin Maa was never consummated.

       21.     Identify the factual basis for your assertions in paragraph 37 of the Counterclaim

that USARM fully performed its obligations under the Aurora Agreement.

       22.     Identify the factual basis for your assertions in the Counterclaim that Aurora

breached its agreement with USARM.

       23.     Identify all Persons who assisted you in preparing your responses to these

Interrogatories.

       24.     Identify any Documents you reviewed in connection with your preparation of

responses to these Interrogatories.

Dated: December 22, 2020

                                                       THE SCHUTZER GROUP, PLLC

                                                       By: s/ Eric P. Schutzer___________
                                                             Eric P. Schutzer, Esq.
                                                       330 Seventh Avenue, 15th Floor
                                                       New York, NY 10001
                                                       Tel:. (212) 714-0700
                                                       Fax: (212) 714-0703
                                                       ericschutzer@theschutzergroup.com

                                                       Attorneys for Plaintiffs
       Case 1:20-cv-07045-ER Document 19 Filed 12/22/20 Page 12 of 13




To:   Alexander Mirken, Esq.
      OFFIT KURMAN, P.A.
      590 Madison Avenue, 6th Floor
      New York, NY 10022
      Tel: (212) 545-1900
      Fax: (212) 545-1656
      amirkin@offitkurman.com

      Attorneys for Defendant USARM Group, LLC
       Case 1:20-cv-07045-ER Document 19 Filed 12/22/20 Page 13 of 13




                               CERTIFICATE OF SERVICE



      I hereby certify that a copy of the foregoing was served on all counsel via the Court’s

ECF system.



                                                   THE SCHUTZER GROUP, PLLC

                                                   By: s/ Eric P. Schutzer___________
                                                         Eric P. Schutzer, Esq.
                                                   330 Seventh Avenue, 15th Floor
                                                   New York, NY 10001
                                                   Tel. (212) 714-0700
